MEMORANDUM OPINION
                                           No. 04-11-00867-CV

                                         IN RE Joaquin J. MAYA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 28, 2011

PETITION FOR WRIT OF MANDAMUS DENIED IN PART AND DENIED IN PART
AS MOOT

           On December 6, 2011, relator filed a petition for writ of mandamus. Since the filing of

the petition for writ of mandamus, the trial court has withdrawn (1) the writ of attachment, (2)

the enforcement order, and (3) has dropped the December 20, 2011 trial setting. As to the

remaining issues pending before this court, the court is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED IN PART and

DENIED IN PART AS MOOT. See TEX. R. APP. P. 52.8(a).

                                                                     PER CURIAM



1
 This proceeding arises out of Cause No. 2009-CI-10787, styled In the Interest of N.M. and P.A.M., pending in the
408th Judicial District Court, Bexar County, Texas, the Honorable Larry Noll presiding. However, the orders
complained of were signed by the Honorable Antonia Arteaga, presiding judge of the 57th Judicial District Court,
Bexar County, Texas.